Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 17 August 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Philadelphia 17-18 Aug. 1822
				
				August 17 Mr. Cook called to inform me he intended to return to Washington tomorrow; and while he was sitting with me the Doctor again went through the operation on my brother again which was as in the former case attended with complete success. For two hours after he suffered great anguish, but I gave him a small dose of laudanum which soothed the irritation of his nerves; and he was much relieved having neither fever nor pain—Mrs. Harrison and Mrs. Fisher call’d to see me as well as Mrs. Willing—but as I wished to keep the house perfectly quiet I denied myself—In the Evening I was much astonished by General Brown calling to pay me a visit—He looks very badly, but he walked here with the help of a cane, and the assistance of Mr. Kirby—He appears to be less sanguine of his recovery than his Physicians—but he acknowledges he has gained so much he begins to be a convert to some of their opinions—He has now a partial use of his hand, and can walk without a stick, but his leg catches, as if there was a partial contraction of some of the leaders—He was very much overcome by the effort of walking up stairs, and returned in consequence of it sooner than he intended. I have not seen the article concerning your toilet that George mentions; but I have no doubt it is highly diverting—My Brother as well as could be expected—18 This is our dear Charles’s birth day. God send him many many of them, and that each suscessive one may be happier than the last—This morning has been so engrossed by visitors, I have hardly had time to breathe—In the first place the Doctor; then Mr. Paul; then Major Jackson, Mr Ewing, Mr Cook, Mr Sergeant have sat with me; and each have talked of the attack upon your dress, or as I understand undress—In your own defence you must become a beau; and when I return I must assume the command, and, drill you into fashion—Ewing has been preaching to me upon the necessity of it; stating that the taste of the Country and the refinement of the times, makes it absolutely necessary to pay particular attention to it—people expect it, and it has a most imposing effect upon the vulgar—It injured Mr Jefferson and they say it injures you—I think I could give a good receipt for a Presidential Candidate according to the old style of Mrs Glasses Cookery—Take a good deal of small talk; a very little light literature; just sufficient attention to dress to avoid the appellation  of a dandy: a considerable affectation of social affability; with as much suavity as will induce the fawners who surround him, to fancy they rule him—A fine House, a Showy Carriage, and a tavern kind of keeping establishment; and you have the man whose popularity will carry everything before him—This forms a combination adapted to every capacity, and evinces none of that spiritual and intellectual superiority which excites envy or jealousy—Jumble up the ingredients together so that none shall seem to preponderate, and I think my receipt is complete—I was asked if you really went to Church without Shoes or stockings; I replied that I had once heard you rode to your Office with your head to your Horses Tail, and that the one fact was as likely as the other—If these are the heaviest charges they can bring against you; you must stand high indeed: as enemies never touch little things, when they can sieze on great ones—Often in the course of my life have I been convinced that we depend more on trifles for our success in the course of affairs than we are will to admit, and to scorn them is always dangerous—It is for this reason I have been so solicitous about a due attention to such things in my children—knowing that habits once fixed it is easy they   become as easy as to take our meals; and take no more time in reality—It has often astonished me that you who are so precise, and so methodical in every  thing else, should be so indifferent on this one point, which has so long been interdicted between us—I now touch on it with pain—Accustomed as you are to dwell on objects of high import, it is no wonder you should look with contempt on customs which to you must appear puerile—but to the bulk of mankind objects which strike immediately upon the senses, produce the strongest effect, and for the eye decides quicker than the ear—I preach to practice—you must practice to mend—Mr Cook has postponed his journey until Monday—I have sent you a box of famous Corn Plaister which you are to use according to the directions; applying it only once a week instead of every twenty four hours—I have just received a Letter from Mr Meigs telling me that the place is still considered as belonging to Mr. Smith—I hope they will sit down contented and be more prudent than they have been—Mr. Meigs speaks of him in the highest terms—They are I suppose with you, and I hope they will stay with you some time—Give my love to Kitty and tell her how disappointed I was at not seeing her—My brother has sustained this second trial better than he did the first; and Doctor Physick says he never performed an operation in which all the symptoms were so every way favorable—He gives him the strongest hopes of a rappid recovery, in which we shall both seriously unite—Gen Brown and Mr Lowndes are both better and no ill consequences resulted from the visit of the former Like you I defend my honest opinions
				
					
				
				
			